DETAILED ACTION
1.	Applicant’s After-Final Consideration Program Request filed 11/11/2021 in conjunction with the claim amendments and Affidavit under 37 CFR 1.132 was received.  Although not entered, the claim amendments and Affidavit under 37 CFR 1.132 were reviewed as best as possible in the allotted time of the program; comments follow.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Analysis
2.	While the amendments filed on 11/11/2021 would overcome the 35 U.S.C. 112(b)/second paragraph rejection of the Final Rejection, the subject matter added is new matter and if entered, would be rejected under 35 U.S.C. 112(a)/first paragraph for failing to meet the written description requirement.
	There is simply no basis within the disclosure for what percentage of polyphenylene sulfide is based on wherein there are multiple possibilities [e.g., the percentage of polyphenylene sulphide (PS) based on the sum of the components of the material; or the percentage of PS is based on the polysulfone component], or that this percentage is a weight percentage wherein there are multiple possibilities [e.g., weight or volume].  
	Applicant has previously attempted to state that support for similar language was found in the prior art [see response filed  6/13/2018: “...Support for the amendment may be found in 
The instant filing includes a declaration that notes that percentage by weight would be understood because it is “more accurate and more convenient.”  This is not found persuasive because this does not lend itself to an intrinsic teaching of the feature, wherein as documented by the evidential references previously cited, this could certainly be a volume percentage.  The notion that something is “more convenient” does not lend itself to providing the necessary support of the feature claimed.  
	Furthermore, the description and reliance on polyphenylene sulfide as an additive to a base material (polysulfone) for the feature of “based on a total weight of the polyphenylene sulfide and polysulfone” has no basis in the written description (the materials are simply referred to as a material that is a mixture and not in the additive/base material relationship).  Furthermore, there is no reason that the percentage would be one defined in terms of the total weight/sum of materials versus just the polysulfone.  This is simply math and it is not any easier (or harder) to define it one way over the other.  
Unfortunately, the instant disclosure is defective in both regards and cannot be remedied by the prior art or an affidavit noting that by weight is more convenient and/or accurate.  The evidential references previously cited are summarized below:
Ono et al. (JP 2003-331797) (previously cited along with a machine translation provided) teaches a battery case, wherein the case has a material that includes a blend of (a) polyphenylene sulfide and (b) an olefin resin exemplified by polypropylene (abstract; P2, 6, 33), wherein the percentage of (a) polyphenylene sulphide and (b) the olefin resin is such that a content of component (b) is 0 to 100 weight parts to 100 weight parts of (a) (abstract).  In other words, the the polyphenylene sulphide is taught as a weight amount with respect to another component versus a total weight of the material.  See also Marsella et al. (US 2004/0142181) (previously cited and discussed) in which a polymer blend of PTFE and polyphenylene sulphide is defined in terms of volume percent of polyphenylene sulphide (P20).   

3.	Lastly, if the amendments were entered, review of the prior art would have to be undertaken.  Prior art was previously not applied for the reasons detailed in section 5 of the prior office.  
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729